IN THE SUPREME COURT OF THE STATE OF DELAWARE

ACCURUS AEROSPACE                   §
CORPORATION and ACCURUS             §
AEROSPACE WICHITA, LLC,             §
                                    §
     Defendants and Counterclaim    §           No. 20, 2020
     Plaintiffs-Below, Appellants/  §
     Cross-Appellees,               §
                                    §
     v.                             §           Court Below: Court of Chancery
                                    §           of the State of Delaware
BRADLEY E. JULIUS,                  §
                                    §
     Plaintiff and Counterclaim     §           C.A. No. 2017-0632
     Defendant-Below, Appellee/     §
     Cross-Appellant,               §
                                    §
     and                            §
                                    §
ZTM, INC., THE KELLEY JULIUS        §
REVOCABLE TRUST, and THE            §
BRADLEY JULIUS REVOCABLE            §
TRUST,                              §
                                    §
     Counterclaim Defendants-Below, §
     Appellees/Cross-Appellants.    §

                            Submitted:    November 4, 2020
                            Decided:      November 9, 2020

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES, Justices.

      This 9th day of November, 2020, having considered this matter on the briefs and

the oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of, and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated October 31, 2019, and the Stipulation and Final Order

and Judgment and Stay Pending Appeal, dated December 18, 2019;
      NOW, THEREFORE, IT IS ORDERED that the decision of the Court of Chancery

be, and the same hereby is, AFFIRMED.



                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                        Justice